OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
At issue on this appeal is not, as appellant contends, the weight of the evidence but whether the determination of the State Division of Human Rights that appellant failed to establish discrimination is supported by substantial evidence. On this record, we cannot say that there was not or that the division’s determination was arbitrary and capricious.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.